Citation Nr: 1430247	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Processing Center in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of education benefits in the calculated amount of $4,335.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) education processing center in Atlanta, Georgia.

In November 2012, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was free from fraud, misrepresentation, or bad faith in the creation of the overpayment of educational benefits in the amount of $4,335.

2.  The Veteran was solely at fault in the creation of overpayment of educational benefits in the amount of $4,335; the record does not contain any credible evidence that the claimant would suffer undue hardship as a result of being required to repay the debt; repayment of the overpayment would not defeat the purpose of the payment of educational assistance benefits; the claimant was unjustly enriched by the overpayment; and the claimant did not detrimentally rely on the erroneous payments.


CONCLUSION OF LAW

Recovery of the properly-created overpayment of education benefits in the amount of $4,335 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.965 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Claim

The facts of this appear are not in dispute and they are as follows.  

In June 2006, the Veteran applied for VA education benefits.  In October 2009, the Veteran elected to receive Chapter 33 (post-9/11 GI Bill) VA education benefits.  

In November 2009 and again in December 2009, VA notified the Veteran that she had been awarded VA education benefits under the post-9/11 GI Bill and she was entitled to receive 100 percent of the benefit amount.  Both award letters specifically notified the Veteran of her obligation to promptly notify VA of any change in enrollment to include if she withdraws from any courses.

Thereafter the record shows that for the school term beginning January 2009, the Veteran certified to VA that she would be going to school for 12 credit hours and VA paid her full-time education benefits at the rate of $1,321 per month for this school term.  However, her school thereafter notified VA that she had reduced her credit hours for this time period to 9 credits and then to 3 credits.  

VA thereafter made an adjustment to the Veteran's education benefits and an overpayment in the amount of $4,335 was created.

In July 2010, the Veteran was informed that an overpayment had occurred in the amount of $4,335. 

In August 2010 correspondence, the Veteran requested a waiver of her indebtedness.  In her subsequent November 2011 VA Form 9 and November 2012 personal hearing she stated, in substance, that VA should waive its recovery of the additional monies it paid her under the Post-9/11 GI Bill because at the times she certified to VA the number of credit hours she was taking at school, as well as at the time she reduced her credit hours, she was so involved with caring for her sick grandmother, who thereafter passed away, that she did not know what she was doing.

In her July 2010 VA Form 5655 (Financial Status Report), the Veteran listed her monthly income as $516 more than her monthly expenses even after the $154 a month she pays on a loan.  She also reported that she is not married and has 1 four year old child as a dependent.

In a May 2010 decision, VA denied waiver of recovery of the overpayment.  The decision noted that there was no evidence of fraud, misrepresentation, or bad faith on her part.  The decision also noted that the Veteran knew, or by the exercise of reasonable care could have learned, that she was not entitled to payment for courses from which she withdrew; because her monthly income exceeds her expenses collection of the debt would not be against equity and good conscience; recovery the debt would not defeat the purpose of the benefit because she was not currently receiving benefits; allowing her to retain the benefit would cause unjust enrichment; and there was no evidence that the appellant changed her position to her detriment because of the payment.

At the outset, the Board notes that the Veteran does not contest the amount of her indebtedness and nothing in the record shows differently.  Therefore, the Board finds that there is no issue in controversy as to whether the overpayment of $4,335 was properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

The Board's focus now turns to whether the Veteran is entitled to a waiver of her indebtedness. 

In this regard, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b).  In essence, equity and good conscience means fairness to both the veteran and to the government.  38 C.F.R. § 1.965(a).  Under the regulation, equity and good conscience involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Only one of the three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c). 

Initially, the Board notes that the Committee on Waivers found that the Veteran did not engage in fraud, misrepresentation, or bad faith in the creation of this debt and the Board agrees.  Therefore, the equity and good conscience standard applies to this case.

With respect to the element of the Veteran's fault, the Board finds that she was at fault in the creation of this debt, to the extent that she failed to take any action to prevent the debt from accumulating.  As noted above, at the time of the award she was notified of her obligation to promptly notify VA of any change in enrollment to including notifying VA that she had withdrawn from any courses.  However, despite this notice she failed to notify VA of the changes she made  in the number of credits she was pursuing.  VA only found out about this change because of her school notifying VA and not because she ever provided this information directly to VA.  Thus, she accepted monies to which she was not entitled. 

In this regard, the Veteran claims that she was too distraught caring for her sick grandmother to notify VA of her decision to withdraw from courses during each of the terms in questions.  In addition, a review of the record on appeal reveals that the Veteran is in receipt of a 70 percent disability rating for a service connected major depressive disorder with posttraumatic stress disorder (PTSD) indicating that her psychiatric disorder is manifested by symptomatology that equates to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  

However, at her most recent VA psychiatric examination, dated in June 2008, the examiner opined that she showed no signs of a thought disorder, loosened associations, flights of ideas, hallucinations, or delusions.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that any claim by the Veteran that her psychiatric disability was of such severity that it prevented her from knowing what she was doing and/or prevented her from notifying VA that she had reduced her course load to care for a sick relative is without merit.  The Board's conclusion that the Veteran's psychiatric disorder was not so serve that it prevented her from notifying VA of her reduced course load is further supported by the fact that during the time periods in question she was still able to complete some course work while still caring for her sick grandmother.  

As to balancing the fault of the Veteran against the fault of VA, upon review of the record the Board is unable to discern any fault on the part of VA.  It furnished the Veteran with her VA education benefits, based on the information it had.  

In its analysis, the Board is required to weigh the fault on the part of the Veteran against the fault on the part of the VA in the creation of this overpayment.  As set forth above, the Board finds the VA had no fault in the creation of the overpayment.  The Veteran, on the other hand, allowed the overpayment to be created through her inaction despite having knowledge of the consequences of such inaction.  Moreover, the Board finds her claims that she was unable to act because of the emotional trauma she was undergoing caring for her sick grandmother is not persuasive given the state of her psychiatric disorder as reported by the June 2008 VA examiner and given the fact that during this time she was both able to attend school part-time as well as care for her sick grandmother.  Thus, the scale tips against the Veteran with respect to fault. 

With respect to the element of undue hardship, the Board finds that the information contained in the Veteran's July 2010 VA Form 5655 (Financial Status Report) shows her monthly income as $516 more than her monthly expenses even after the $154 a month she pays on a loan.  Therefore, the Board finds that the Veteran could afford to pay the entire amount of the overpayment if payments were made over a period of time.  Moreover, the evidence of record does not show that collection of the debt would deprive the Veteran, who is not married but has 1 four year old child as a dependent, of the basic necessities of life given her income even after she made payments to repay this overpayment.  The Board concludes that repaying her obligation to the VA in installments over an extended period of time would not prove to be unduly financially burdensome to the Veteran.  Repayment of this sum is not only fair to the taxpayers who financed her education, but should not cause undue hardship to the Veteran or her child, if she repays it over a period of time. 

As to defeating the purpose the education benefits, its purpose is to provide the Veteran with funds to go to school.  In this case, however, the Veteran did not attend school for the credit hours for which she received VA education benefits, but instead she only attended school for reduced credit hours.  Therefore, the Board finds that asking her to repay the government for the credit hours she did not actually take in no way defeats the purpose the education benefits.  

With regard to unjust enrichment, there is no question that the Veteran received monies to which she was not entitled, i.e., payment at a rate for full time course work, when she was taking a reduced course work load.  Thus, the Board concludes that her failure to make restitution would result in unfair gain to the Veteran.  In this regard, we note that the Veteran's obligation to the VA carries the same weight as any other obligation. 

As to whether the Veteran changed her position to her detriment, the appellant does not claim and the record does not show any change in her position.

Based on a review of the relevant evidence in this matter, and for the reasons and bases expressed above, it is the decision of the Board that the most probative evidence of record is against a waiver of recovery of the indebtedness resulting from the overpayment of the Veteran's education benefits in the amount of $4,335 based on the standard of equity and good conscience.  The appeal is denied.


ORDER

Waiver of recovery of debt resulting from the overpayment of education benefits in the calculated amount of $4,335 is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


